DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ANDRE BEADLE,
                               Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2536

                          [December 26, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 13-4753CF10A.

  Jason T. Forman of the Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.